OPINION — AG — ** COUNTY BONDS — COURTHOUSE ** THE MATTER OF THE ISSUANCE OF COUNTY BONDS FOR THE CONSTRUCTION OF A NEW COURTHOUSE (AS PROVIDED FOR IN 19 O.S. 734 [19-734], 19 O.S. 738 [19-738] [19-738]) AND THE MATTER OF THE ISSUANCE OF COUNTY BONDS FOR THE CONSTRUCTION OF COUNTY HIGHWAYS OR BRIDGES (AS PROVIDED FOR IN 69 O.S. 161 [69-161], 69 O.S. 170 [69-170]) MAY NOT BE SUBMITTED TO THE VOTERS OF A COUNTY AS A SINGLE PROPOSITION, EITHER AT A GENERAL ELECTION OR AT A SPECIAL ELECTION CALLED BY THE BOARD OF COUNTY COMMISSIONERS FOR SUCH PURPOSE, EVEN THOUGH A SEPARATE AMOUNT BE SPECIFIED IN SUCH PROPOSITION FOR EACH SUCH PURPOSE. (ELECTION, VOTING, BOND ISSUE) CITE: 19 O.S. 733 [19-733], 19 O.S. 736 [19-736] 69 O.S. 161 [69-161], 69 O.S. 164 [69-164] ARTICLE X, SECTION 26 (JAMES C. HARKIN)